.



                     OFFICE   OF THE, ATTORNEY GENERAL    OF TEXAS
                                         AUSTIN
    *=oymms=u=m*
1
*   A-Is”  e.ir.cc




             Homor&ble.Qso..I?..
                              Sbemd
             comphralle~of.PublioAooount()
             AuatLn, Taxas




    ;(:                                                   I for   the   full’   Jmar’
                                                         dot the year ar-
    ti                                                   ~2 the deed?
    )                                                      :~.
    I::.                                                  rqta, you request
    i;;.                                                 questionoontained
    :.v
             in a letter a                               d Parks, Tar Asseeeor-.
             colleoto~,~B.%                              * ,le$t+rreadingas
             ~P011~82~
     1.. .                                      J or a letter dated
                                                o your Department,
     ,'                                         rd to.property,that
                                                nt until Au-at  0r



                                     t6r says la part,.*Webare in
                                     vetal pieoes of real estate,
                                      aast five yeara,~tltle  has been
                                              bvernment. Thla .I8land
                     that a ukehaiedby'theIfarmSeourity Adah-
                     l&rat k"m on, for Cl.ienta.ln this County. There
                     has been no assessmentoarrledon our rolls
                     d&tilUlt   these tr%Ott3, sines It was Corernment
                     owned property,and a8 suoh,was exemptfrom
                     taxatioli.
          liosorabls
                   Geo. Ii.shappard,page 2

.%.r :,
                   '%ow in August bf 1969, 8oma oi'these prop-
               ertierwere deededto the indiolduali.
                    cPleasoadvise it we are to aesessthese
               Individualsioz the 1942 tax, if so, shouldessess-
               nt   be rot the rull year, or for tht.portion or
               .faaraftor &eta or deed!'
                    Ws think ths question arksd by Mr. Parks is spaoifi-
          sally ansuued by ths provisionsot Artiole.7161or vernoi~'s
          AsnotatulOi+il Statutes,Tsadis&in part as rollsus:'
              *      . fr any propertyhas, by r~son oi any
              s&al      law, oontraot or Saot,, been utmpt of
               has boon 01-d   to be   02iqtea   rroin   taxation
               ior any .phiodor limit or Use, and suoh
               period of sxemptionshgll expirs betsasnJan-
               uary 1, and Deosabei81 of asy year, rraidprop-
               erty.s&aU..br assessedand listadfor taxes as
               othqrpropsrty;but tha.taxesassssseda&ai.nst
               said propertyshall be for osly the pro rata
               of taxor for the portionof suoh year reniaining.*
                   ‘phi8 proiisionof the statute is pl& and m-
          biguous,,andis oldarlyapplioableto the situationpresented
          in Mr.'Parks'platter.
                 .
                     ..It
                       therarorefollowsthat taxes may only'be oolleoted
          on the propertyowned,bythe United3tatssCorernment,but sold
          to priratslndlrldualsdubsequentto January 1 from the dats or
          the dsad tor.the,remai+g portionOS the year.
                                                         Yours tory truly
                                                  &lWfEYOI?3UEUL~OF TEXAS


                                                  m
                                                               ~'